

116 HR 1197 IH: Youth Access to American Jobs Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1197IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Larsen of Washington (for himself, Mr. McNerney, Mr. Grijalva, Ms. Norton, Mr. Tonko, Ms. Kuster of New Hampshire, Mr. Sean Patrick Maloney of New York, Mr. Heck, Mr. DeSaulnier, Mr. Kind, Ms. Jayapal, Ms. DelBene, Mr. Kilmer, Ms. Eshoo, Ms. Velázquez, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a pilot program to promote public-private partnerships among apprenticeships or other job training programs, local educational agencies, and community colleges, and for other purposes. 
1.Short titleThis Act may be cited as the Youth Access to American Jobs Act of 2019. 2.2–2–2 Pilot Program (a)In generalFrom the amounts appropriated to carry out this Act, the Secretary of Education, in consultation with the Secretary of Labor, shall award grants to 10 eligible entities to carry a program described in subsection (c) for eligible students. 
(b)Application requirementsAn eligible entity that desires to receive a grant under this section shall submit an application to the Secretary as such time, in such manner, and containing such information as the Secretary may require. (c)Uses of fundsAn eligible entity that receives a grant under this section shall use such grant to carry out a program under which each eligible student participating in the program— 
(1)during grades 11 and 12 at a high school served by a local educational agency partner of the eligible entity, enrolls in and completes— (A)STEM and STEM-focused career and technical education courses; and 
(B)courses that prepare such student for community college and a career in a State-identified high-skill, high-wage, or in-demand industry sector or occupation (within the meaning of the Carl D. Perkins Career and Technical Education Act of 2006, as in effect on or after July 1, 2019), or the manufacturing field or other vocational or career and technical education field; (2)upon graduating from the high school, enrolls, at a community college partner of the eligible entity— 
(A)in a course of study related to a career pathway described in paragraph (1)(B); or (B)in a youth apprenticeship program; and 
(3)upon receiving an associate’s degree from the community college, in the case of a student who has not completed the youth apprenticeship program or joint labor-management training program of the eligible entity, enrolls and participates, for at least a 2-year period, in such youth apprenticeship program or joint labor-management training program.  (d)Eligible studentsTo be eligible to participate in a program described in subsection (c), a student shall, prior to participating in the program, demonstrate academic ability and a commitment to pursue a career pathway described in subsection (c)(1)(B). 
(e)DefinitionsIn this section: (1)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). 
(2)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). (3)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)). 
(4)Eligible entityThe term eligible entity means a partnership— (A)among— 
(i)one or more local educational agencies; (ii)one or more community colleges; and 
(iii)one or more youth apprenticeship programs or joint labor-management training programs; and (B)that works with an employer in a State-identified high-skill, high-wage, or in-demand industry sector or occupation described in subsection (c)(1)(B) that is serving, or seeking to expand its capacity to serve, youth apprenticeship programs.  
(5)ESEA termsThe terms local educational agency, high school, and State have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (6)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Investment and Opportunity Act (29 U.S.C. 3102). 
(7)Joint labor-management training programThe term joint labor-management training program means a program that— (A)is carried out by a committee that is composed of an equal number of representatives of employers and representatives of employees represented by a bona fide collective bargaining agent; and 
(B)has been established to conduct, operate, or administer an youth apprenticeship program and enter into apprenticeship agreements with apprentices. (8)SecretaryThe term Secretary means the Secretary of Education. 
(9)STEMThe term STEM means— (A)science, technology, engineering, and mathematics; and 
(B)other career and technical education subjects that build on the subjects described in subparagraph (A). (10)Youth apprenticeship programThe term youth apprenticeship program means an apprenticeship program that is a partner of the eligible entity that— 
(A)is designed for an eligible student who at the start of the program is eligible to be enrolled in high school; and (B)incorporates the following: 
(i)Paid, on-the-job learning under the supervision of skilled employee mentors.  (ii)Related classroom-based instruction at a local educational agency or community college partner of the eligible entity aligned with a career pathway described in subsection (c)(2)(A). 
(iii)Ongoing assessment against established skill and competency standards.  (iv)Culmination in a recognized postsecondary credential, with the quality of the training leading to the credential reviewed by the eligible entity. 
(v)Leads to placement in further education, employment, or an apprenticeship program. 